COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-196-CV



IN RE JOSEPH PIERCY P.	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and motion for temporary relief and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus and motion for temporary relief are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL:  WALKER, GARDNER, and MCCOY, JJ. 



DELIVERED:  June 23, 2009  

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.